EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102018206104.1, filed on 04/20/2018 was received with the present application.

Examiner’s Amendment.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Tina Thomas on 08/13/2021.

The application has been amended as follows: 

In the Claims:
In claim 1, line 2, the limitation “an associated bracket portion” has been amended to read -- an associated rear bracket portion --.

In claim 1, line 13-14, the limitation “surrounds the opening or aperture and is on the same side of the bracket element” has been amended to read -- surrounds the opening or aperture on the second side of the bracket element --.

In claim 3, line 1-2, the limitation “the other side of the bracket element” has been amended to read -- the first side of the bracket element --.

In claim 4, line 2-3, the limitation “the first portion on the other side” has been amended to read -- the first portion on the first side --.

In claim 15, line 2-3, the limitation “the spacer region.” has been amended to read -- a spacer region. --.

In claim 17, line 3, the limitation “a rear bracket portion” has been amended to read -- an associated rear bracket portion --.

In claim 18, line 3, the limitation “a rear bracket portion” has been amended to read -- an associated rear bracket portion --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest a bracket element for installing a rear gearshift mechanism on a bicycle frame having the particular structure cited within independent claim 1. More specifically, a bracket element comprising: a first side and an opposite second side; a first portion with an opening/ aperture configured to receive an axle, and an abutment surface on the second side of the bracket element that surrounds said opening/ aperture; a second portion with an installation opening that is radially offset from the opening/ aperture of the first portion and configured to facilitate the attachment of a base element of a rear gearshift mechanism to the bracket element, and an abutment surface on the second side of the bracket element that surrounds said installation opening; wherein, the abutment surface of the second portion is offset from the abutment surface of the first portion in a direction towards the first side of the bracket element, and the abutment surface of the first portion is at least partially contacting the axial inner side on an associated rear bracket element of the bicycle frame when the bracket element is connected to said associated rear bracket element. 
As detailed in the previous office action (dated 05/07/2021), Nakajima (U.S. Patent 9,227,465) teach a bracket element for installing a rear gearshift mechanism of a derailleur system on an associated bracket portion of a bicycle frame. Where, said bracket element (rear 
Accordingly, the bracket element claimed by the applicate in claims 1-20, are determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571)272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/MICHAEL R MANSEN/                                                            Supervisory Patent Examiner, Art Unit 3654                                                                                                                                            /R.J.D./Examiner, Art Unit 3654